ETP BIOGNG? DEMONS ElGd BHEEEt Baer a?

April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
“v- AT CRIMINAL PROCEEDING
JASON BOGAN, 19 cr, 700- (ve):
Defendant.
xX ee L

 

Check Proceeding that Applies

Date:

  

Entry of Plea of Guilty Oo | | la

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that ! willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that I willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. 1 want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to

do so.
January Yor Taser Wefan .

Jason Bogan

   
 
 

 
 
  
  
  
  
 
 
 
 
 

| understane that | have a right to appear before a judge-dfa courtroom in the Southern District
of New York at time of my sentence and to speak@lirectly in that courtroom to the judge who
will sentence me. | also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. | do not wish
to wait until the end of this em to be sentenced. | have discussed these issues with my
attorney and willingly give up my be present, at the time my sentence is imposed, in the
courtroom with my attorney and the judgé-who will impose that sentence. By signing this
document, | wish to advise the court that | willingly gi my right to appear in a courtroom in
the Southern District of New York for my sentencing procee as well as my right to have my
attorney next to meat the time of sentencing on the following condi . |! want my attorney to
be able to participate in the proceeding and to be able to speak on my behathat the proceeding.

   
 
 
7:19-cr-00700-VB Document 247 Filed 01/27/21 Page 2 of 2
Case 7:19-cr-00700-VB Document 230-1 Filed 01/06/21 Page 2 of 2

  
   

    

 

| also want the abili
wish to do so.

eak privately with my attorney at fhe during the proceeding if |

 

 

_ Paint Name Signature of Defendant ——_

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date: January 6, 2021 J .

Steven D. Feldman
Attorney for Jason Bogan

 

     
  

Addendum for a’ dant who requires services of an interpreter:

 

discuss these issu € defendant. The interpreter also
efendant before the defendant signed it. The

| used the services of an interprete
translated this document, in its enti
interpreter’s name is:

_ Sia Defendecgunsel

    
 
  

 

Date:

 

Accepted:

 

Signature of Judge

Date: \ (41 (4

 
